Citation Nr: 1623915	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-21 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected hernia, left, status post inguinal herniorrhaphies (left inguinal hernia disability).  

2.  Entitlement to an initial compensable rating for service-connected status post, right inguinal herniorrhaphies with nontender scar associated with left hernia disability (right inguinal hernia disability).  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The matter has since been transferred to the RO in Jackson, Mississippi.  

In April 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the Veteran's claims file.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system include VA treatment records from the Jackson, Memphis, Little Rock, and Tennessee Valley VA Medical Centers (VAMC).  Other documents contained in Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Veteran contends that he is entitled to compensable ratings for service-connected left and right inguinal hernia disabilities and to service connection for an acquired psychiatric disorder, to include PTSD.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Under VA's duty to assist, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  While the mere passage of time does not render inadequate an examination that was otherwise adequate for rating purposes when it was prepared, a new examination is appropriate when a veteran asserts that the disability in question has undergone an increase in severity since the last examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997); VAOPGCPREC 11-95 (1995).  Here, the Board notes that the Veteran was last afforded a VA examination for his left and right inguinal hernia disabilities in May 2011.  At the April 2016 Board videoconference hearing, the Veteran indicated that his left and right inguinal hernia disabilities had worsened since the last VA examination.  For instance, the Veteran maintained that he experienced constant pain, more so in his left groin area, and particularly when sitting or engaging in certain activities.  The Veteran also suggested that he had swelling in the groin area that may be attributed to his left and right inguinal hernia disabilities.  In light of the length of time since the previous VA examination and the Veteran's contentions regarding worsening, a new VA examination is necessary to determine the current nature and severity of the Veteran's left and right inguinal hernia disabilities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Snuffer, 10 Vet. App. at 403.  

VA must also make reasonable efforts to help a claimant obtain relevant records that may substantiate a claim, including those from private medical providers.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(1)-(2).  The Board observes that in April 2016, the Veteran's representative filed a written request to obtain outstanding treatment records from the Jackson VAMC dating from December 2013.  Based on the Veteran's testimony at the April 2016 hearing, these records may be relevant, as the Veteran participated in the Jackson VAMC's Trauma Recovery Residential Program from September 2015 to December 2015.  The Board further observes that although some treatment records from the Jackson VAMC were obtained in January 2016, they do not appear to contain treatment notes from the residential program other than a December 2015 discharge summary.  As the requested outstanding VA treatment records may be relevant to the Veteran's claim(s), the AOJ must obtain and associate them with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  

Additionally, based on a June 2013 VA mental health counseling note, the Veteran was admitted to the St. Dominic Hospital for treatment after presenting to the emergency department with suicidal ideations and was discharged after approximately four days.  Assuming there are treatment records associated with the Veteran's treatment at St. Dominic Hospital, they appear to be relevant to the Veteran's service connection claim; therefore, the AOJ must make a reasonable attempt to obtain them on remand.  

A remand is also necessary to obtain records in the custody of a federal agency, specifically, the Social Security Administration (SSA).  The record reflects that in May 2012, VA received a request for medical records, as the Veteran applied for disability benefits through SSA.  In the case of federal records, VA's duty to assist requires it to make as many requests as necessary to secure relevant federal records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2) (stating that VA will end its efforts to obtain federal records only if it concludes that the records sought do not exist or that further efforts to obtain those efforts would be futile).  Accordingly, on remand, the AOJ must obtain and associate with the Veteran's claims file any SSA decisions awarding or denying benefits to the Veteran, in addition to the records upon which the SSA based any decision.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to specifically include any outsanding treatment records from the Jackson VAMC dating from December 2013 to present, including all treatment records pertaining to the Veteran's participation in the Trauma Recovery Residential Program from September 2015 to December 2015; and treatment records from St. Dominic Hospital dated in or around June 2013.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Perform an SSA inquiry to determine whether there are any records that exist but have not yet been associated with the claims file, to include any administrative decision(s) on any application for SSA disability benefits and all underlying medical records in SSA's possession.  If the search for such records yields negative results, the claims file must be properly documented as to the unavailability of these records.  Associate all SSA inquiries, records requests, and responses received with the claims file.  

3.	Thereafter, schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding the current nature and severity of his service-connected left and right inguinal hernia disabilities.  The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the designated examiner.  

All appropriate tests and studies for rating inguinal hernias should be performed.  Upon review of the record and examination of the Veteran, the examiner should, at a minimum, provide the following information:

The examiner should identify the symptoms and manifestations associated with the Veteran's bilateral inguinal hernia disabilities.  The examiner should specifically comment on whether the Veteran's bilateral inguinal hernias are: postoperative recurrent, readily reducible, well-supported by truss or belt, well-supported under ordinary conditions, and/or considered operable or inoperable.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed.  

4.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claims.  If any benefit sought is not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

